Citation Nr: 1724907	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-04 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1995 and from July 2002 to September 2002.  The Veteran also had periods of active duty for training (ACDUTRA) as well as a period of Active Guard Reserve (AGR) as a member of the Florida Air National Guard and Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The issue on appeal was previously denied by the Board in October 2016.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) which, in a May 2017 Joint Motion to Remand, vacated the Board's October 2016 decision and remanded the claims for action consistent with its decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In May 2017, the Court, upon Joint Motion for Partial Remand, found that the Board's October 2016 decision was based on an inadequate May 2015 examination of the shoulder.  The Court noted that the examiner, after noting a 1995 in-service record of painful left shoulder, explained that "there is no chronicity shown or follow up shown in service for this complaint [shoulder complaint] after its occur[re]nce in the following months to years."  Therefore, the examiner came to the conclusion that the left shoulder condition was less likely than not related to the Veteran's military service.

However, the Court noted that the examiner did not consider several pieces of evidence in coming to her decision.  Specifically, the Court noted the record contains an August 1996 medical record, in which the Veteran reported shoulder problems for several years.  Moreover, another 1996 medical record shows that
x-rays were conducted on the Veteran's shoulder revealing no fracture or dislocation but a suspected benign bony lesion.  The Court found that these 1996 records need to be addressed by a VA examiner.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds the May 2015 examination inadequate and a new examination should be obtained on remand that addresses the Court's directive.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. After completing the above actions, to comply with the May 2017 Joint Motion for Remand implemented by a CAVC Order, please schedule the Veteran for an appropriate VA examination of his left shoulder.  The entire record and copy of this Remand must be made available to the examiner and the examiner should note such review in his/her report.  Following a review of the claims file, the physician shall determine:

What are the Veteran's current diagnoses pertaining to the left shoulder.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disabilities had its onset in service or is otherwise related by any period of active duty, AGR, ACDUTRA, or INACDUTRA.

The examiner must consider and address the 1996 left shoulder treatment records.

The examiner shall set forth all examination findings, along with a complete rationale for the conclusions reached.  If any requested opinion cannot be provided, the examiner should clearly state the reasons why.

3. Review the examination report to ensure that it complies with this remand.  If deficient in any manner, corrective procedures should be implemented at once.

4. Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




